Citation Nr: 1037298	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to September 
1953.  This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appeal was previously before the Board in October 
2008, at which time further development was requested.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Medical and lay evidence clearly and unmistakably demonstrates 
the presence of ulcerative colitis prior to service.

2. Any increase in the severity of the Veteran's ulcerative 
colitis is clearly and unmistakably due to the natural 
progression of the disease, and the Veteran's colitis was 
therefore not aggravated by service.


CONCLUSION OF LAW

A pre-existing ulcerative colitis disorder was not aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 1111, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated April 2004, 
March 2006, and May 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence. See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits. 

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of an initial 
service connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the Veteran was provided with notice of what type 
of information and evidence was needed to substantiate the claim 
by of letters from the RO dated in July 2003, April 2004, January 
2010, and March 2010.  

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case 
supplemental statement of the case issued in July 2008 and July 
2010, thereby curing the defective notice error. See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice. See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary. See generally 38 C.F.R. § 
3.159(c).  No additional pertinent evidence has been identified 
by the claimant.

The Veteran was afforded VA examinations in December 2008, 
December 2009, and July 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Law and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection. 38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted when 
examined for entry into service.  This presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable evidence 
that the disability was not aggravated by active service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the 
Veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was no 
more disabling than it was at entrance into service, the disorder 
has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 
529 (1996).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the appellant's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  Generally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there was an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. See also VAOPGCPREC 3-2003.

The United States Court of Appeals for the Federal Circuit has 
held that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (holding presumption of service 
connection for colon disability to be rebutted by clear and 
convincing evidence in the form of absence of post-war medical 
records of treatment for colon- related problems for period of 
over 40 years).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Background 

The Veteran is seeking service connection for pre-existing 
ulcerative colitis.  

At a pre-induction examination in November 1951, clinical 
evaluation of the Veteran's abdomen/viscera and anus/rectal 
systems was normal.  

An August 1953 clinical records shows that the Veteran complained 
of diarrhea and bloody stool.  The Veteran gave a history of 
ulcerative colitis for the last six to seven years.  It was 
specifically noted that the last episode of colitis occurred 
approximately three years prior to entering service.  The 
pertinent diagnosis was chronic ulcerative colitis.  The Veteran 
was subsequently admitted into the hospital and treated.  A 
September 1953 hospitalization summary indicates that the Veteran 
likely had an exacerbation of chronic, idiopathic, ulcerative 
colitis.  

In September 1953, the Medical Board determined that the Veteran 
was not fit for duty based on his colitis (existing prior to 
service), and he was subsequently discharged later that month.  

Following service, the Veteran was again hospitalized for a 
period of two months for chronic ulcerative colitis in October 
1955.  

In February 1984, the Veteran was hospitalized for atrial 
fibrillation; an associated discharge summary indicated a past 
medical history of ulcerative colitis that was currently in 
remission since 1969.  

Likewise, an April 1984 medical record indicates a history of 
ulcerative colitis (1967-1968); the Veteran reported that he had 
been asymptomatic since 1970.  

A June 1990 private treatment report shows a "tentative problem 
list" which included "history of ulcerative colitis, resolved 
1967."  

A May 2000 VA treatment note shows a past medical history with 
"ulcerative colitis: no trouble since 1967."  

A March 2003 VA gastroenterology report shows that endoscopic 
biopsies revealed non-cancerous inflammatory polyps consistent 
with a diagnosis of ulcerative colitis in the past.  However, 
there were no signs of any active inflammation in colon on 
biopsy.  This suggested that the Veteran's colitis was inactive.  

A December 2008 VA examination report shows that the Veteran 
denied current nausea, vomiting, abdominal pain, and cramping, 
but endorsed intermittent diarrhea, frequent bowel movements, and 
daily fecal discharge.  He also denied taking any specific 
medication for his colitis condition.  He did report that he 
experienced approximately four flare-ups per year and that his 
condition had some impact on his normal active of daily life.  It 
was noted that his last hospitalization for colitis was in 1967.  
Upon physical examination, there was no evidence of malnutrition 
or anemia; no pain on palpation to the abdomen; and no evidence 
of significant weight gain or loss.  The diagnosis was ulcerative 
colitis.  The examiner noted that the colitis was active during 
service and that it was currently active with flare-ups, as 
reported by the Veteran, approximately four times per year.  It 
was noted that he was undergoing no active treatment for this 
condition.  

A December 2009 VA examination report shows that the Veteran 
reported being diagnosed with colitis prior to service.  He 
denied weight gain/loss, vomiting, and constipation.  He endorsed 
having diarrhea every other day, but stated that he had not 
experienced any colitis attacks in the past year.  He denied 
undergoing active treatment, including corticosteroids and 
chronic immunodulatory therapy.  He reported that his daily 
actives were affected only in so far as he needs to remain near a 
restroom.  Physical examination showed no signs of anemia or 
malnutrition; muscle tone was good; there was no pain on 
palpation of the abdomen; and no fistulae were present.   The 
pertinent diagnosis was ulcerative colitis.  

The examiner opined that it was at least as likely as not that 
the ulcerative colitis was aggravated by active military service.  
The Veteran reported that he had never missed work prior to being 
enlisted in the military, and thus, the examiner reasoned that 
this was the baseline manifestation of the disease.  After the 
rigors of military training, the examiner explained that the 
Veteran became debilitated and was ultimately medically 
discharged.  He reasoned that stress is known to exacerbate 
flares of ulcerative colitis.  However, the examiner also opined 
that the permanent increase in severity was due to the natural 
progression of the disease.  He also noted that while the colitis 
was currently active, the Veteran was not undergoing any regular 
treatment for chronic suppression, nor had he been treated for 
acute exacerbations of the disease since 1967.  

In a July 2010 addendum to the December 2009 VA examination, the 
examiner confirmed that the military caused a flare-up of the 
Veteran's pre-existing colitis.  He further opined that it was 
entirely possible that the stress and rigors of military life 
could result in a flare.  However, due to the lack of objective 
clinical evidence showing chronicity, it is assumed that this 
particular flare resolved.  After reviewing the old medical 
records and rating decisions, the examiner opined that there was 
no objective evidence that the Veteran had an actual worsening of 
his condition.  Indeed, the examiner reasoned that it was unknown 
what stress the Veteran would have had if he had not joined the 
military.  It was also possible that the Veteran would have had a 
flare-up with no stress - military or civilian.  Of note, was 
that the last objective evidence of a flare-up was in 1955 as 
there were no medical records available for review pertaining to 
the disease activity in 1967.  

Finally, the examiner stated that it was very difficult to opine 
an increase in disease severity when there has been no disease 
activity in over 40 years.  Thus, there was no evidence that this 
was a chronic condition or that it had been in many years.  

Analysis

At the pre-induction examination in November 1951, clinical 
evaluation of the Veteran's abdomen/viscera and anus/rectal 
systems were indicated to be normal.  Since no past ulcerative 
colitis disorder, nor residual thereof, was clinically noted upon 
entry into service, the presumption of soundness applies in this 
case. See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

However, as discussed below, the presumption of soundness on 
entrance to service is rebutted by clear and unmistakable 
evidence that ulcerative colitis  pre-existed service and clear 
and unmistakable evidence that it was not permanently aggravated 
therein.  Rather, any increase in the severity of the Veteran's 
pre-existing disorder has been attributed to the natural 
progression of the disease, as discussed below. 

In this case, both the medical and lay evidence clearly and 
unmistakably show that the Veteran's chronic ulcerative colitis 
existed prior to his entry to service.  Indeed, various in-
service and post-service treatment records unequivocally 
demonstrate, by way of medical history, that the Veteran 
experienced numerous colitis flare-ups requiring treatment and 
hospitalization in the six years leading up to his military 
service.  See August 1953 (In-Service) Clinical Treatment Record.  
The Veteran himself acknowledges that his colitis disorder pre-
existed service and his statements are consistent with various 
medical history reports provided both during and after active 
service.  The Veteran is deemed competent to relate his own 
history and symptoms in this regard, and has been consistent in 
doing do.  Based on the foregoing, the Board finds that the 
evidence clearly and unmistakably demonstrates pre-existence of a 
colitis disability here.  

Additionally, the competent medical evidence clearly and 
unmistakably demonstrates that the Veteran's pre-existing colitis 
was not permanently aggravated by active service.  In this 
regard, the December 2009 VA examiner acknowledged in-service 
aggravation by way of an acute August 1953 colitis flare-up; 
however, any permanent increase in the severity of the colitis 
condition, overall, was attributed to the natural progression of 
the disease.  Likewise, the July 2010 VA examiner opined that due 
to the lack of evidence showing chronicity, the Veteran's in-
service flare-up was considered "resolved."  Further, to the 
extent that there was any in-service aggravation was shown (i.e., 
by way of a flare-up), the examiner opined that there was no 
actual (permanent) worsening of his condition due to service.  In 
this regard, while both examiners noted that military stress 
could have precipitated/exacerbated a colitis flare-up, the July 
2010 examiner emphasized that was simply unknown whether the 
Veteran would have experienced a flare-up in the absence of such 
stress or not.  

In any event, both VA examiners clearly found that there was no 
permanent aggravation as a result of service, and that any 
permanent increase in severity was due to the natural progression 
of the disease.  The Board finds the VA examiners' opinions to be 
highly probative as to the question of permanent aggravation.  
Indeed, such opinions were based on physical examination of the 
Veteran in December 2009, a thorough review of the service 
treatment records and post-service records of treatment, and were 
accompanied by sound rationale.  

Moreover, although the Veteran was briefly treated for colitis in 
1955, following service, the record does not contain any 
complaints or findings relative to colitis until 1984, at which 
time a private treatment report indicated that the Veteran's 
ulcerative colitis had been in remission since 1969.  The Board 
finds that this is of great probative weight in this regard. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to be 
rebutted by clear and convincing evidence in the form of absence 
of post-war medical records of treatment for colon-related 
problems for period of over 40 years).  

The Board acknowledges the lay contentions of the Veteran in this 
matter that he experienced symptoms of his pre-service colitis 
during service and that that the disability underwent a permanent 
worsening as a result of such service.  See May 2005 Letter from 
Veteran.  It is not disputed, and it is shown in the service 
medical records that the Veteran experienced an ulcerative 
colitis flare-up during service. However, the lay observations of 
the Veteran are of no probative value as to whether pre-existing 
colitis permanently worsened during service, and the Board may 
not accept unsupported lay speculation with regard to such 
medical issues. See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The lay evidence 
does help to corroborate that the Veteran may have experienced 
symptoms of the pre-service colitis during service, but is of no 
probative value as to the medical matter of whether the condition 
permanently increased in severity during service or was 
permanently worsened due to any incident of service.  

Because the evidence shows clearly and unmistakably that 
residuals of the Veteran's colitis pre-existed service, and shows 
that such disorder was clearly and unmistakably not aggravated by 
active service, the presumption of soundness with respect to the 
Veteran's in-service ulcerative colitis is rebutted. See 38 
U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003.

Where a pre-existing disability is established, service 
connection may not be established on the basis of incurrence.  
Rather, a claim for service-connected aggravation is for 
consideration.  As to the merits of the Veteran's claim for 
service connection based on aggravation of the pre-existing 
colitis disorder, for essentially the same reasons that the 
presumption of soundness is rebutted by clear and unmistakable 
evidence, the Board finds that the competent medical evidence 
demonstrates that the Veteran's colitis disorder underwent no 
increase in severity during service and was not permanently 
worsened by any incident of service.  The absence of any 
treatment for the condition for decades after service, the fact 
that the Veteran is not currently undergoing any treatment for 
chronic suppression of such disease, and the December 2009 and 
July 2010 VA examiners' opinions weigh very heavily against the 
claim.  Accordingly, entitlement to service connection for 
ulcerative colitis is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application in the instant case. See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for colitis is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


